OPINION — AG — ** PROFESSIONAL ARCHITECT ** A PERSON WHO IS GRADUATED FROM AN ACCREDITED COLLEGE WITH A DEGREE IN ARCHITECTURAL ENGINEERING, OR WHO IS OTHERWISE TECHNICALLY QUALIFIED IN SAID BRANCH OR FIELD OF PRACTICE OF PROFESSIONAL ENGINEERING, AND WHO BECOMES A DULY REGISTERED " PROFESSIONAL ENGINEER " UNDER THE PROVISIONS OF 59 Ohio St. 411 [59-411] TO 59 Ohio St. 471 [59-471], BUT WHO DOES NOT BECOME A LICENSED ARCHITECT UNDER THE PROVISIONS OF 59 Ohio St. 45.1 [59-45.1] TO 59 Ohio St. 45.24 [59-45.24], MAY HOLD HIMSELF OUT TO THE PUBLIC AS AN " ARCHITECTURAL ENGINEER ". CITE: 59 Ohio St. 412 [59-412], 59 Ohio St. 45.4 [59-45.4], 59 Ohio St. 45.3 [59-45.3](A) (RICHARD M. HUFF)